Citation Nr: 0739844	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for bilateral pes planus.

2.  Entitlement to special monthly compensation for loss of 
use of the feet under 38 C.F.R. § 3.350(a)(2).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously before the Board 
in August 2006.

An August 15, 2006 Board decision increased the initial 
evaluation of the veteran's pes planus disability from 30 to 
50 percent disabling.  The veteran appealed the August 2006 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated July 20, 2007, 
the Court granted a Joint Motion to remand the issue on 
appeal.  That Order served to vacate that part of the Board's 
August 15, 2006 decision that denied an initial evaluation in 
excess of 50 percent for pes planus.

A September 2005 rating decision denied the veteran's request 
of entitlement to service connection for multiple 
disabilities.  The veteran has not expressed disagreement 
with the action taken in the September 2005 RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion essentially stated (Joint Motion, pages 2-3) 
that in light of the contents of a December 2004 letter from 
the veteran's attorney, VA must develop a claim of 
entitlement to special monthly compensation for loss of use 
of the feet under 38 C.F.R. § 3.350(a)(2).  The Board finds 
that this matter is inextricably intertwined with the issue 
of entitlement to an initial evaluation in excess of 50 
percent for bilateral pes planus.

As for the issue of entitlement to an initial evaluation in 
excess of 50 percent for bilateral pes planus, the Joint 
Motion (page 3) essentially noted that VA must address the 
issue of an extraschedular rating for the veteran's pes 
planus disability.

The Joint Motion (page 3) also stated that the evidence of 
record reflected that the appellant had submitted a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
which, according to the Joint Motion, was not addressed by 
the RO or the Board in its decision on appeal.  The Board 
notes in passing that a rating decision in January 2004 
denied the veteran entitlement to a TDIU.  At any rate, the 
Court has determined that the issue of TDIU has been raised, 
and must be adjudicated by VA.

In November 2007 the veteran's representative submitted a 
November 2007 opinion concerning the veteran's employability 
from a private vocational expert.  The letter was accompanied 
by a waiver of RO consideration.

In light of the foregoing, the Board finds that the veteran 
should be scheduled for a VA feet examination for the purpose 
of addressing the matters raised by this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
feet examination to determine the nature 
and severity of his service-connected pes 
planus disability.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  All manifestations 
of the service-connected pes planus 
should be noted in detail.  As 
appropriate, the examiner should 
characterize the pes planus as mild, 
moderate or severe, and provide a 
rationale for such finding.

The examiner is also requested to state 
whether the severity of the veteran's 
service-connected pes planus disability 
is comparable to loss of use of either 
foot or both feet, and whether the 
service-connected pes planus, alone, 
results in the veteran being unable to 
secure or follow a substantially gainful 
occupation.

2.  The AOJ should then readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 50 percent for 
bilateral pes planus, to include whether 
the veteran's pes planus disability 
warrants an extraschedular rating.  If 
the benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

3.  The AOJ should take the appropriate 
steps to develop the issue of entitlement 
to special monthly compensation for loss 
of use of the feet under 38 C.F.R. § 
3.350(a)(2), and the claim of entitlement 
to a total disability rating based on 
individual unemployability (TDIU) due to 
service-connected disabilities, to 
include consistent with VA's duties to 
notify and assist pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After completion of all indicated 
development, adjudicate the issue of 
entitlement to special monthly 
compensation for loss of use of the feet 
under 38 C.F.R. § 3.350(a)(2), and the 
claim of entitlement to a total 
disability rating based on individual 
unemployability (TDIU) due to service-
connected disabilities.  If either 
benefit sought is not granted to the 
veteran's satisfaction, a statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  The appellant must be advised 
that timely receipt of a substantive 
appeal as to the issues must be received 
in order to warrant appellate 
consideration by the Board.  Only if a 
timely substantive appeal is received as 
to either issue should such issue be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





